Citation Nr: 1030462	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-10 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbar 
spine disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to October 
1976 and from November 1987 to July 1995. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  In 
pertinent part of that rating decision, the RO granted an 
increased disability rating from noncompensable to 20 percent for 
lumbar spine disability, effective from January 22, 2002.  The 
Veteran appealed the assigned rating. 

The matter on appeal has been previously before the Board twice.  
In January 2007, the Board instructed the RO to seek the 
Veteran's assistance in obtaining any outstanding pertinent 
treatment records and to schedule the Veteran for a VA 
examination to evaluate the severity of his disability.  After 
the requested development had been completed, the matter was 
again remanded by the Board in March 2009 in order to obtain the 
records and decision associated with award of disability benefits 
from the Social Security Administration (SSA).  Since the all the 
requested development has been accomplished, further remand is 
not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Throughout the entire period under appeal, the Veteran's lumbar 
spine disability has been manifested by x-ray evidence of 
degenerative joint disease with painful motion, forward flexion 
from 45 to 90 degrees, and full extension, lateral flexion and 
lateral rotation, with no objective evidence of ankylosis, 
incapacitating episodes due to intervertebral disc disease, 
severe limitation of motion, listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint space, 
or some of the above with abnormal mobility on forced motion.

CONCLUSION OF LAW

An evaluation of in excess of 20 percent is not warranted for 
lumbar spine disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

1.   VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Here, prior to the May 2002 RO decision in the matter, VA sent a 
letter to the Veteran in April 2002 that addressed some of the 
notice elements concerning his claim.  The letter informed the 
Veteran of what evidence is required to substantiate the claim, 
and apprised the Veteran as to his and VA's respective duties for 
obtaining evidence.  In a March 2006 notice letter, VA also 
informed the Veteran how it determines the disability rating and 
the effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must also 
provide notice how disability ratings and effective dates for the 
award of benefits will be assigned if service connection is 
granted or a higher evaluation is awarded.  Although the RO did 
not advise the Veteran of such information, this decision 
confirms the RO's denial of benefits and the Veteran is therefore 
not prejudiced in regards to lack of Dingess notice.  Proceeding 
with this matter in its procedural posture would not therefore 
prejudice the Veteran.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  During the period under 
appeal, VA has provided the Veteran with examinations in May 
2002, May 2003, April 2008 and November 2009 to determine the 
severity of his lumbar spine disability.  The examination is 
fully adequate for adjudication purposes.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  Law and Regulations

Disability evaluations are determined by the application of the 
facts presented to a schedule of ratings that is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found; this practice is known as "staged" 
ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that there 
will be sufficient findings as to identify the disease and the 
disability there from, and to coordinate the rating with the 
identified impairment of function.  38 C.F.R. § 4.21.  

Where there is a question as to which of two rating evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.    

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
for disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 
4.45, pertaining to functional impairment.  The Court instructed 
that in applying these regulations VA should obtain examinations 
in which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry was not to be limited to muscles or 
nerves.  These determinations were, if feasible, be expressed in 
terms of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to the affected joints.  
The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should be 
noted carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2009).

Under Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined and not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009). 

The applicable rating criteria for intervertebral disc disease 
were amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002).  Effective September 26, 2003 the 
rating criteria applicable to the diseases and injuries of the 
spine under 38 C.F.R. § 4.71a, were amended by VA, including the 
criteria for rating intervertebral disc syndrome.  See 68 Fed. 
Reg. 51,454 (August 27, 2003).  

Rating criteria for intervertebral disc disease in effect 
prior to September 23, 2002

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc disease, a 
10 percent evaluation is assigned for mild intervertebral disc 
disease, a 20 percent rating is assigned for intervertebral disc 
syndrome which is moderate with recurring attacks, a 40 percent 
rating is warranted for intervertebral disc syndrome that is 
severely disabling with recurring attacks and intermittent 
relief, and a 60 percent evaluation is assigned for 
intervertebral disc disease which is pronounced with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (in effect prior to September 23, 2002).  

Rating criteria for intervertebral disc disease in effect 
from September 23, 2002 to September 25, 2003

Under the revised provisions of Diagnostic Code 5293, in effect 
from September 23, 2002 to September 25, 2003, intervertebral 
disc syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either on 
the total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.

With incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent rating is 
warranted.  A 40 percent rating is for application where there 
are incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  A 
20 percent evaluation is warranted where there are incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
from September 23, 2002 to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.

Note (3): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. 



Rating criteria for diseases of the spine in effect 
prior to September 26, 2003

Under the provisions of Diagnostic Code 5292, in effect before 
September 26, 2003, a 10 percent evaluation is warranted for 
slight limitation of motion of the lumbar spine, a 20 percent 
evaluation is assigned for moderate limitation of motion, and a 
40 percent evaluation is assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 2003, 
lumbosacral strain warrants a zero percent evaluation when 
manifested by slight subjective symptoms only.  A 10 percent 
rating is assigned when there is characteristic pain on motion.  
A 20 percent rating is assigned where there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assigned for severe disability with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Rating criteria for diseases of the spine in effect 
from September 26, 2003

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic 
Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, 
Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or 
segmental instability; Diagnostic Code 5240, Ankylosing 
spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic 
Code 5242, Degenerative arthritis of the spine; are rated under 
the following new general rating formula for diseases and 
injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 
60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar spine. 

A 50 percent evaluation will be assigned of 
unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 
80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and 
right lateral flexion are zero to 
30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum 
of the range of forward flexion, extension, 
left and right lateral flexion, and left 
and right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of 
motion for each component of spinal motion 
provided in this note are the maximum that 
can be used for calculation of the combined 
range of motion. 

Note (4):  Round each range of motion 
measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2006).  

Diagnostic Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the past 12 
months.  A 60 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005).  Diagnostic Code 5243 defines an incapacitating 
episode as a period of acute signs and symptoms that requires bed 
rest prescribed by a physician and treatment by a physician.  Id.  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

3.  Analysis

Because the rating criteria for rating back disabilities changed 
during the pendency of the Veteran's appeal, the question arises 
as to which set of rating criteria applies.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), it was held that when 
the governing law or regulations change during an appeal, the 
most favorable version will be applied.  However, the Federal 
Circuit overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or regulation 
requiring such application.  See Kuzma v. Principi, 341 F.3d 
1327, 1328-1329 (2003). 

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and regulations, 
found that the Karnas rule conflicts with Supreme Court and 
Federal Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a claimant 
when a statutory or regulatory change is silent as to 
application."  Id. at 14-15.  Thus, any regulatory amendment in 
the present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 F.3d 
at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 244 
(1994)).  There is no such language in this case.  However, none 
of the above cases or General Counsel opinions prohibits the 
application of a prior regulation to the period on or after the 
effective date of a new regulation.  Thus, the rule that the 
appellant is entitled to the more favorable of the two versions 
of a regulation that was revised during his appeal allows 
application of the prior version of the regulations to the period 
on or after their effective dates.  See VAOPGCPREC 3- 2000 (April 
10, 2000). See also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

In accordance with VAOPGCPREC 3-2000, the Board will consider the 
claim under the old rating criteria for the entire period of the 
appeal, and the new criteria from the effective date of the 
revisions

In this case, at the time the Veteran applied for a higher 
evaluation for a lumbar spine disability in 2002, lumbosacral 
sprain was rated under Diagnostic Code 5295.  

A review of the claims folder shows that the Veteran has received 
private and VA treatment for chronic low back pain and that he 
has been afforded four VA examinations in conjunction with his 
claim.  

The Veteran was first afforded a VA examination in May 2002.  He 
had complaints of chronic low back pain with burning pain in both 
feet.  Straight leg raising was negative.  The examination report 
shows that the Veteran had forward flexion limited to 45 degrees 
and extension limited to 10 degrees.  X-ray evidence revealed 
moderate degenerative disk disease.  The examiner found the 
Veteran's disability was moderately severe.  

In March 2003, the Veteran underwent another VA examination.  The 
examination report noted that the Veteran reported having 
difficulty sitting or standing for prolonged periods of time.  He 
denied any flare-ups with his disability, but he reported that 
his symptoms worsened with repetitive activities.  Physical 
examination revealed similar range of motion findings to those 
reported in the prior examination.  

A January 2004 VA treatment record notes that the Veteran had 
complaints of recurrent low back pain.  There was no definite 
tenderness.  He could bend and touch his toes. 

The Veteran was afforded another VA examination in April 2008.   
The examiner observed that the Veteran had forward flexion to 90 
degrees and extension to 30 degrees with pain and stiffness on 
repetitive motion but no weakness or fatigue.  There was no 
objective evidence of lower extremity radiculopathy or sensory 
deprivation.  X-ray film revealed degenerative changes of the 
lumbar spine.  

In November 2009, the Veteran underwent the fourth and most 
recent VA examination.  The examiner noted that a review of the 
treatment records showed treatment for chronic low back pain and 
x-ray films showed multiple disc herniations and degenerative 
changes.  The Veteran reported he experienced a constant mild 
pain daily that would radiate down to his legs.  He stated that 
his disability limited his ability to sit and walk, and it caused 
mild functional impairment during flare-ups.  Physical 
examination revealed no objective evidence of ankylosis, muscle 
spasms, atrophy, guarding, painful motion, or weakness.  The 
Veteran had normal motor strength and sensory examinations.   
Range of motion was limited to 80 degrees on flexion and limited 
to a combine range of 230 degrees.  The examiner opined the 
Veteran's degenerative disk disease was more likely related to 
the aging process than the lumbar sprain.  

Consideration of the former rating criteria for rating spine 
disabilities

The RO initially rated the Veteran's lumbar spine disability 
under Diagnostic Code 5295, lumbosacral strain.  The lumbar spine 
disability does not meet the criteria for an evaluation in excess 
of 20 percent under Diagnostic Code 5295.  There are no findings 
of listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, or loss of lateral motion.  See the November 
2009 VA examination report and the other examination reports of 
record.  The medical evidence shows that the Veteran was able to 
forward flex from 45 to 90 degrees.  

There is no evidence of abnormal mobility on forced motion.  The 
November 2009 VA examination report indicates that upon 
examination, there was no evidence of guarding or painful motion.  
Posture and gait were normal.  See also the April 2008 VA 
examination report.  In light of these findings, the Board 
concludes that a disability evaluation in excess of 20 percent is 
not warranted under the former Diagnostic Code 5295.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

The Board has considered other diagnostic codes pertinent to the 
lumbar spine.  However, the Board finds that the preponderance of 
the evidence is against the assignment of a disability evaluation 
in excess of 20 percent for the service-connected lumbar spine 
disability under the former Diagnostic Code 5292.  

In this regard, the Board notes that the medical evidence of 
record establishes no more than moderate limitation of motion of 
the lumbar spine.  The objective findings show that forward 
flexion of the lumbar spine ranged from 45 to 90 degrees and 
extension was full.  Right and left lateral flexion and rotation 
was to 30 degrees.  The revised rating criteria indicates in Note 
2 that normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2009).   The November 2009 VA 
examination report indicates that there was no evidence of 
additional limitation of motion due to pain after repetition.  

The findings from the examination reports, when applied to the 
diagnostic criteria as discussed above, show that a 20 percent 
rating, and no higher, is warranted for that period.  These 
reports show that the Veteran's disability was at most 
characterized by a range of motion limited to 45 degrees when it 
was characterized as moderately severe.  Considering the former 
version of the rating criteria, these findings do not, show a 
"severe" level of severity as the Veteran was consistently had 
range of motion in his lumbar spine.  Moreover, the more recent 
examinations from 2008 and 2009 show that the Veteran's range of 
motion was at most limited to 80 degrees on flexion, without any 
objective evidence of painful motion on repetitive motive.  

In short, this amount cannot be considered to be severe, but more 
closely approximates moderate.  Based upon the medical evidence, 
the Board is unable to find that the Veteran has more than 
moderate limitation of motion, such as would be necessary for an 
evaluation in excess of 20 percent under Diagnostic Code 5292.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
for disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  

The Court instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether the 
disability was manifested by pain, weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.  The Board has considered 
whether the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 may 
provide a basis for an increased evaluation for service-connected 
lumbar spine disability.  See also DeLuca v. Brown, 8 Vet. App. 
at 206.  

The November 2009 VA examination report indicates that upon 
physical examination, there was no evidence of atrophy, guarding, 
pain with motion, or weakness in the thoracic sacrospinalis.  
There was evidence of pain on active range of motion but the 
range of motion of the lumbar spine was normal except for forward 
flexion, which was only limited by 10 degrees.  The 20 percent 
disability rating takes into consideration and incorporates any 
additional functional loss due to pain, fatigue, lack of 
endurance, or incoordination.  The medical evidence of record 
shows that for most of the appeal period, the Veteran had close 
to full range of motion of the lumbar spine.  The lumbar spine 
disability has not been shown to produce impairment of extension 
or flexion that would warrant a rating higher than 20 percent.  
See DeLuca; supra.  In light of these findings, the Board cannot 
conclude that there is additional limitation of motion due to 
pain, weakened movement, excess fatigability, or incoordination.  

Consideration of the revised rating criteria from September 26, 
2003

Based on the revised version of the rating criteria, reports 
indicated forward flexion well above the minimum requirement for 
the next higher, 40 percent rating, during the entire period 
under appeal.  The 20 percent rating takes into consideration of 
the stiffness and pain that the Veteran experiences on repetitive 
motion.   See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 
4.45, 4.71a.  The Board notes that the more recent medical 
findings from the 2008 and 2009 VA examinations show forward 
flexion well beyond 60 degrees.  There is no evidence of 
ankylosis of the lumbar spine.  The November 2009 VA examination 
report specifically indicates that there is no ankylosis of the 
thoracolumbar spine.  Therefore, a higher disability rating under 
the revised Rating Schedule is not warranted.  

The September 26, 2003 version of the rating criteria includes 
the same language from the former regulation for rating 
intervertebral disc syndrome.   38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  Here, there is no objective evidence of 
incapacitating episodes or physician prescribed bedrest.  Thus, a 
higher rating under Diagnostic Code 5243 is not warranted.  There 
is no evidence of a separate neurological disability due to the 
service-connected lumbar spine disability.   

Applying the rating criteria during the time period under 
consideration the record shows that the signs and symptoms of the 
Veteran's service-connected lumbar spine disability have not 
grown worse in severity to support an evaluation in excess of 20 
percent at any point.  Thus, "staged ratings" are not 
warranted. 

In short, after a review of all the evidence of record for the 
entire period under consideration, the Board finds that an 
evaluation in excess of 20 percent is not warranted. 

The Board considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-
schedular evaluation is for consideration where a service-
connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The manifestations of the service-connected lumbar spine 
disability are consistent with the assigned schedular evaluation 
and are fully contemplated in the schedular criteria.  The Board 
found no factors that would suggest that regular schedular 
criteria are inadequate, and warrant referral for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996). 


ORDER

Entitlement to an evaluation in excess of 20 percent for lumbar 
spine disability is denied.  



____________________________________________
C. L. KRASINSKI 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


